DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 17-20, 23, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/202120 (hereinafter JRD).

Regarding claims 1, 18, 27 and 30, JRD discloses a method / apparatus for wireless communications by a user equipment (UE), comprising: transmitting a grant delay request that indicates a future time, at or after which a base station is requested to allocate resources to the UE (p. 12, ll. 11-17; par. 74, 78; claim 2: details PRG message may contain an explicit indication of the timing of the expected requested UL Grant e.g. by indicating a number of TTIs left until the expected time of UL transmission availability); receiving an uplink grant from the base station allocating the resources to the UE based at least in part on the grant delay request (Figure 2, 210: details DCI; eNB indicates an UL Grant with the Downlink Control Information (DC) to the relay UE 210); and transmitting, to the base station, an uplink transmission comprising uplink data based at least in part on the uplink grant (Figure 2, 214: details Data; and data 212 is transmitted from the remote UE to the relay UE and then 214 to the eNB).

Regarding claims 3, 23 and 29, JRD discloses wherein transmitting the grant delay request comprises: transmitting a scheduling request that comprises the grant delay request (p. 4, ll. 29-30: details uplink grant request comprises a PRG message).

Regarding claim 4, JRD discloses wherein transmitting the scheduling request comprises: transmitting the scheduling request during a next occurrence of a scheduling request occasion (Figure 3; p. 8, ll. 22-24: details base station decodes the BSR and generates the scheduling grant… the base station sends a scheduling Grant, as next occurrence of a scheduling request occasion).

Regarding claim 5, JRD discloses wherein the future time is a defined number of slots after a slot in which the scheduling request is transmitted (p. 12, ll. 15-17: details e.g. by indicating a number of TTIs left until the expected time of UL transmission availability).

Regarding claim 6, JRD discloses wherein transmitting the grant delay request comprises: transmitting a buffer status report that comprises the grant delay request and a report of expected future data (Figure 3; p. 5, ll. 1-2: details BSR message to indicate future data requirements). 

Regarding claim 11, JRD discloses wherein transmitting the grant delay request comprises: transmitting the grant delay request before the uplink data is available for transmission (Figure 2, 208, 214: details BSR(PRG) message transmitted before transmission of data to eNB).

Regarding claims 17 and 20, JRD discloses wherein transmitting the uplink transmission comprises: transmitting the uplink transmission in a shared data channel based at least in part on the uplink grant (Figure 3; p. 11, ll. 24-25: details relay UE may send a PRG message to the eNB, ahead of the expected PSSCH message decoding time to indicate a probable need for PUSCH allocation). 

Regarding claim 19, JRD discloses wherein the uplink grant indicates a grant of resources corresponding to the future time indicated in the grant delay request (p. 12, ll. 11-17; par. 74, 78; claim 2: details PRG message may contain an explicit indication of the timing of the expected requested UL Grant e.g. by indicating a number of TTIs left until the expected time of UL transmission availability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over JRD in view of US 2019/0342902 (hereinafter Wu).
Regarding claims 2, 22 and 28, JRD teaches wherein transmitting the grant delay request comprises: transmitting the grant delay request that indicates a requested resource allocation size (p. 12, ll. 3-4; par. 55: details PRG message could… signal the estimated predicted UL size…).
JRD does not explicitly teach wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size.
However, Wu teaches wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size ([0068]: details in this case the UL grant itself can indicate whether the granted/allocated radio resources are 1.0 ms, 0.5 ms or 0.2 ms TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JRD to incorporate the teachings of Wu and include wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size of Wu with JRD.  Doing so would efficiently implement uplink SRs (Wu, at paragraph [0005]).

Regarding claim 7, JRD teaches wherein transmitting the buffer status report comprises: transmitting the buffer status report that comprises a requested resource allocation size (Figure 3; p. 9, ll. 22-24; p. 12, ll. 1-2: details BSR includes an indication of the size; BSR is used to provide the serving eNB with information about the predicted amount of data for transmission and the UE sends a BSR ahead of time).
JRD does not explicitly teach wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size.
However, Wu teaches wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size ([0068]: details in this case the UL grant itself can indicate whether the granted/allocated radio resources are 1.0 ms, 0.5 ms or 0.2 ms TTI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JRD to incorporate the teachings of Wu and include wherein the uplink grant indicates a resource allocation size that is selected based at least in part on the requested resource allocation size of Wu with JRD.  Doing so would efficiently implement uplink SRs (Wu, at paragraph [0005]).

Regarding claim 8, JRD teaches wherein the future time is a defined number of slots after a slot in which the buffer status report is transmitted (p. 12, ll. 15-17: details e.g. by indicating a number of TTIs left until the expected time of UL transmission availability).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JRD in view of US 2020/0351704 (hereinafter Yu).
Regarding claim 9, JRD does not explicitly teach receiving a buffer status report configuration for requesting a delayed resource allocation, wherein the buffer status report is transmitted based at least in part on the buffer status report configuration.
However, Yu teaches receiving a buffer status report configuration (Fig. 1b, 150: details receiving a configuration of at least one BSR format) for requesting a delayed resource allocation (intended use so no patentable weight), wherein the buffer status report is transmitted based at least in part on the buffer status report configuration (Fig. 1b, 170: details transmitting BSR based on the configured BSR formats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JRD to incorporate the teachings of Yu and include receiving a buffer status report configuration for requesting a delayed resource allocation, wherein the buffer status report is transmitted based at least in part on the buffer status report configuration of Yu with JRD.  Doing so would allow for more optimal scheduling by the network (Yu, at paragraph [0069]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JRD in view of US 2018/0020431 (hereinafter Cho).
Regarding claims 10 and 21, JRD does not explicitly teach wherein the future time is indicated using a reference time.
However, Cho teaches wherein the future time is indicated using a reference time ([0285]: details When a value of the UL grant interval_BS field is “01”, it indicates that the UL resources are allocated between the point of time requested by the UE and the point of time requested by the UE+2 ms (2 subframes) (or an interval)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JRD to incorporate the teachings of Cho and include wherein the future time is indicated using a reference time of Cho with JRD.  Doing so would reduce power consumption (Cho, at paragraph [0029]).

Allowable Subject Matter
Claims 12-16 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teach or suggest these claims, as a whole, including the recited limitations of: 
receiving the grant delay request that comprises a first scheduling request signature from a plurality of scheduling request signatures, wherein each of the plurality of scheduling request signatures corresponds to a different amount of time requested for the base station to delay providing the uplink grant; or 
transmitting the grant delay request that comprises a first scheduling request signature from a plurality of scheduling request signatures, wherein each of the plurality of scheduling request signatures corresponds to a different amount of time requested for the base station to delay providing the uplink grant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2020/0205028) details resource allocation in wireless communication system.
Zhang (US 2020/0196327) details scheduling request, status reports, and logical channel prioritization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415